id office uilc cca_2009052008170220 -------------- number release date from ------------------ sent wednesday date am to -------------------------- cc subject sec_6166 passive_asset determination --------- this e-mail is to confirm the conversation we had earlier this week you asked whether money owed by the decedent’s son’s company to the decedent’s company over years of using the father’s company’s operational services administrative support equipment use and services is a passive_asset the son kept track of the money he owed the father’s company but did not make any payments a passive_asset is defined in sec_6166 as any asset other than an asset used in carrying_on_a_trade_or_business money owed by the son’s company to the decedent father’s company that has been accumulating over so many years is not as an asset needed for the conduct of the father’s active business therefore the asset is a passive_asset under sec_6166 please let me know if you have any questions
